El Juez Asocíalo Se. Aldkey,
emitió la opinión del tribunal.
En la Corte Municipal de Bayamón se presentó una de-nuncia imputando a Luis Aguilar un delito de acometimiento y agresión grave, porque ilegal, voluntaria y maliciosamente y con intención de causar grave daño corporal a Eafael Molina, lo acometió y agredió con un palo causándole tres heri-das en la cabeza y contusiones en el cuerpo.
Al conocer de esa denuncia en grado de apelación, la Corte de Distrito de San Juan, Sección 2a., dictó sentencia decla-mando a Luis Aguilar culpable de un delito de acometimiento y agresión grave y le impuso la pena de un año de cárcel y el pago de las costas.
En la apelación que contra la sentencia interpuso Aguilar, sostiene que la denuncia sólo imputa un delito de acome-timiento y agresión simple, que la sentencia es contraria a la prueba y que en todo caso los hechos sometidos por ella son constitutivos de acometimiento y agresión simple.
•La prueba claramente demuestra que al pasar Molina cerca de un grupo de tres o. cuatro personas entre las que se encontraba el apelante, fué acometido y agredido por éste, quien le causó algunos golpes con un palo.
Si bien esta prueba justifica la ejecución de un delito de acometimiento y agresión por parte de Aguilar, no prueba que concurriera ninguna de ]as circunstancias agravantes que es-pecifica la sección 6a. de la Ley de 1904, pág, 42, porque de la exposición de hechos que se nos ha presentado no aparece que el agredido sufriera lesiones, su sitio, su clase y exten-sión, ni existe dato alguno por donde sepamos que el juez pudo apreciarlas, por lo que tenemos que llegar a la conclu-sión de que solo se probó un delito de acometimiento y agre-sión simple y por tanto se hace innecesario que considere-mos si la denuncia imputaba o nó un delito de acometimiento y agresión con agravantes.
*719Por lo expuesto debemos revocar la sentencia en cnanto condena por delito de acometimiento y agresión grave y dic-tar otra sin circunstancias agravantes.

Revocada la sentencia apelada en cuanto a las circunstancias agravantes.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.